Citation Nr: 1606065	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment disorder.

2.  Entitlement to a rating in excess of 10 percent for left knee osteochondroma.

3.  Entitlement to increases in the ratings assigned for degenerative disc disease (DDD) of L5-S1, currently assigned "staged" ratings of 0 percent prior to October 9, 2015, and 10 percent from that date.

4.  Entitlement to a compensable rating for folliculitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1987 to November 1994, July 2003 to June 2005, and April 2009 to July 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2012 and November 2013 rating decisions by the Winston-Salem, North Carolina RO.  In April 2015, a Veterans Law Judge remanded the matters for additional development; the claims file has been reassigned to the undersigned.  An interim [October 2015] rating decision granted a 10 percent rating for DDD of L5-S1, effective October 9, 2015 (the date the medical evidence reflects increased severity).

In April 2015 written correspondence entitled "request for reconsideration, in the alternative, notice of disagreement" the Veteran argued that service connection was warranted for sleep apnea.  [The claim had been denied in a March 2015 rating decision.]  However, effective March 24, 2015, a NOD must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).  As the Veteran has not submitted a NOD Form 21-0958 regarding this issue, it will not be addressed further herein.  The Veteran is advised that if he wishes to initiate an appeal with respect to the sleep apnea claim, a NOD Form 21-0958 must be filed by April 6, 2016.


FINDINGS OF FACT

1.  The Veteran's adjustment disorder is not shown at any time to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.

2.  The Veteran's left knee osteochondroma is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

3.  Prior to October 9, 2015, the Veteran's DDD of L5-S1 was not shown to have been manifested by thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; combined range of motion greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; incapacitating episodes of disc disease and/or separately ratable neurological manifestations were not shown.

4.  The Veteran's DDD of L5-S1 is not shown at any time to have been manifested by thoracolumbar spine forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and/or separately ratable neurological manifestations are not shown.

5.  The Veteran's folliculitis not shown at any time to have affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.



CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the Veteran's adjustment disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code (Code) 9413 (2015).

2.  A rating in excess of 10 percent for the Veteran's left knee osteochondroma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).

3.  Ratings for the Veteran's DDD of L5-S1 in excess of 0 percent prior to October 9, 2015, and/or in excess of 10 percent from October 9, 2015, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5242-5243 (2015).

4.  A compensable rating is not warranted for the Veteran's folliculitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2011, November 2011, and June 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  As the March 2012, April 2012, and November 2013 rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the disabilities at issue, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  An October 2015 supplemental statement of the case readjudicated the matters after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Veteran's pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in June 2011, August 2013, September 2015, and October 2015, which the Board finds to be (cumulatively) adequate as they included both a review of the Veteran's history and physical/mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities on appeal and provide the necessary information to adjudicate the claims.  The Board notes that the Veteran reported in 2015 that his skin disability worsens for about a week in the summer, but he has not reported that the area affected by the skin disability increases during this period.  Given such a short period of worsening and the fact that the worsened condition is not reported to further impair his earning capacity, additional examination is not warranted.  Voerth v. West, 13 Vet. App. 117 (1999); Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Adjustment disorder

Psychiatric disabilities such as adjustment disorder are rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9204.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his adjustment disorder.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

On October 2012 psychiatric evaluation by a private provider, Dr. H. Jabbour, who is the Veteran's primary mental health treatment provider, the Veteran reported that he was employed by the National Guard as a mechanic.  He reported symptoms of anxiety and depression with anger outbursts and mood swings.  He reported that he got along okay with his wife but they did not talk much.  He reported that he was not sleeping well and he sometimes felt like somebody was talking in the house, besides the sounds of the television.  He reported problems sleeping and being very alert and guarded.  He reported having flashbacks and nightmares about the sounds of mortars.  He reported that he had stopped talking to his friends and was not socializing.  He reported disturbing memories, thoughts and images; disturbing dreams; and anxiety and irritability.  He avoided thinking about his service and felt distant and cut off from other people; he felt emotionally numb and unable to have loving feelings for the people close to him.  He reported startling easily and being hypervigilant and feeling sad all the time.  He denied any suicidal thoughts.  He reported having panic attacks.

On mental status examination, the Veteran maintained good eye contact and showed no psychomotor agitation or retardation.  His speech was generally within normal limits.  He appeared guarded and lacked spontaneity.  He answered questions appropriately.  His mood was anxious and depressed, and his affect was dull and anxious.  His thought process showed significant thought delay and problems with focusing and concentration.  His recall and memory were affected, especially his recall of dates.  He had fair insight and judgment.  The diagnostic assessments were chronic posttraumatic stress disorder, moderate major depressive disorder, panic disorder with agoraphobia, and alcohol abuse by history.  A GAF score of 47 was assigned.  The psychiatrist noted that sleep apnea might be a contributing factor for the cognitive impairment.  Zoloft and Trazodone were prescribed.

On November 2012 treatment, the Veteran reported that he was still depressed.  He reported that he did not feel like going out or doing much at all.  He denied any auditory or visual hallucinations.  He denied any suicidal ideation or homicidal ideation.  There was no evidence of any psychosis or delusions.

On March 2013 treatment, the Veteran reported that he drank when he was depressed and bored, which he frequently was.  He reported that he continued to work but had been avoiding people.  He reported sleeping better with medication but he still woke up in the middle of the night.  He had constricted affect, dull and depressed.

On August 2013 VA examination, the Veteran reported that he had been married to his current (third) wife for 3 to 4 years and they enjoyed several activities together, but not as frequently as they used to.  He reported that his job was routine and he denied any fights or disputes at work; he reported low motivation for work as he no longer liked his job and his mind was somewhere else.  He denied thoughts of self harm and did not act on the aggressive thoughts he sometimes had.  He reported that he preferred to be left alone and did not like when people sneak up on him.  He did not remember having bad dreams but he woke up twice per night for no apparent reason.  He denied any nightmares.  His symptoms included depressed mood and anxiety.  His anxiety was diffuse and related to many stressors, such as his lack of contact with his teenage daughter since his return from deployment.  He was most distressed about his lack of motivation, even for previously enjoyed activities.  The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The diagnosis was adjustment disorder, not otherwise specified; the examiner noted that the Veteran had some symptoms of anxiety and depression which were relatively mild, related to psychosocial stressors, and he was unable to see his daughter since returning from Iraq, which distressed him.  A history of alcohol abuse was also diagnosed.  A GAF score of 70 was assigned.  Regarding the level of occupational and social impairment with regards to all mental diagnoses, the examiner opined that a mental condition had been formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran denied having any treatment for mood or anxiety and he still used alcohol but was vague about his use; the examiner opined that it is not possible to separate out the symptoms from each diagnosis and that alcohol could be causing the impairment of sleep and mood.  The examiner further opined that it is not possible to separate out the effect of the alcohol on the Veteran's functioning from any residual anxiety/depression he had from his military experience, as symptoms overlap.

Based on this evidence, the November 2013 rating decision granted service connection for adjustment disorder, rated 30 percent.

On March 2014 treatment, the Veteran reported that he continued to work, with some issues related to his job.  He reported flashbacks, nightmares and hyperarousal symptoms; he was sleeping better due to medication.  On mental status exam, he was cooperative and showed blunted affect with psychomotor retardation.  His speech was normal.  He reported anxiety and depression and his affect was congruent to his mood.  There was no flight of ideas, no looseness of association, no circumstantial thought and no perseveration; he had thought blocking, word searching, and delayed thought.  He reported seeing images of moving objects at the edges of his sight.  There was obsessive thought about being safe.  There was no paranoia or delusions.  He reported problems with memory.  The diagnoses included PTSD, moderate major depressive disorder, panic disorder with agoraphobia and alcohol dependence; a GAF score of 45 was assigned.

On June 2014 treatment, the Veteran reported having problems with socialization; he stayed home most of the time and did not go anywhere unless he had to.  He continued to work, with some issues related to his job, and he had a lot of frustration from his co-workers.  He reported flashbacks, nightmares, and hyperarousal symptoms.  On mental status exam, he was cooperative and had blunted affect with psychomotor retardation.  His speech was normal.  He reported anxiety, depression and hyperarousal symptoms, and his affect was congruent to his mood.  There was no flight of ideas, no looseness of association, no circumstantial thought and no perseveration; he had thought blocking, word searching, and delayed thought.  He reported seeing images of moving objects at the edges of his sight.  There was obsessive thought about being safe.  There was no paranoia or delusions.  He reported problems with memory.  The diagnoses included PTSD, moderate major depressive disorder, panic disorder with agoraphobia and alcohol dependence; a GAF score of 45 was assigned.

On October 2014 treatment, the Veteran continued to report anxiety, moodiness, withdrawal from people, and getting irritated easily.  He reported that he stayed home most of the time and had few interactions with friends; he did not go anywhere.  He denied any suicidal ideation or homicidal ideation.  He had blunted affect with psychomotor retardation.  He was cooperative and his speech was normal.  He reported anxiety, depression and hyperarousal symptoms, and his affect was congruent to his mood.    There was no flight of ideas, no looseness of association, no circumstantial thought and no perseveration; he had thought blocking, word searching, and delayed thought.  He reported seeing images of moving objects at the edges of his sight.  There was obsessive thought about being safe.  There was no paranoia or delusions.  He reported problems with memory.  The diagnoses included PTSD, moderate major depressive disorder, panic disorder with agoraphobia and alcohol dependence; a GAF score of 45 was assigned.

On January 2015 treatment, the Veteran reported continued anxiety and hypervigilance.  He continued to avoid anxiety and flashback triggers.  His sleep was improved with medications.  His back pain contributed to his mood, anxiety, and poor sleep.  He reported that he still had flashbacks and nightmares when exposed to triggers or stressful situations.  He denied audiovisual hallucinations, suicidal ideation, or homicidal ideation.  On mental status examination, there was some increase in psychomotor, tension and restlessness.  He had blunted affect with psychomotor retardation.  There was no flight of ideas, no looseness of association, no circumstantial thought, and no perseveration; he had thought blocking, word searching, and delayed thought.  He reported seeing images of moving objects at the edges of his sight.  There was obsessive thought about being safe.  There was no paranoia or delusions.  He reported problems with memory.

On May 2015 treatment, the Veteran was cooperative and anxious.  His speech was normal.  He reported anxiety, depression and hyperarousal symptoms and his affect was congruent to his mood.  There was no flight of ideas, no looseness of association, and no circumstantial thought; he had thought blocking, word searching and delayed thought.  He denied any auditory, visual or tactile hallucinations.  He had a general mistrust in people and a general discomfort when in a crowd.  There was obsessive thought content about being safe.  He denied any suicidal or homicidal thoughts or any self-injurious behavior and there were no delusions.  The diagnoses included PTSD, moderate major depressive disorder, panic disorder with agoraphobia, and alcohol dependence.

On September 2015 VA examination, the Veteran reported that he hardly ever saw his daughter, and he and his wife of 7 years did not talk and slept in different bedrooms.  He reported that they argued now and then but were generally very distant.  He reported that he did not socialize much.  He reported that he did not have friends but associates; he noted that he had recently retired and had not seen anybody, as many of his associates were through work.  He reported that he wanted to see his daughter but he did not care about seeing friends.  He reported that while he was still working, he usually worked alone; he had an occasional verbal anger outburst at work.  He reported occasional problems completing tasks due to concentration difficulties and not wanting to be there; he denied disciplinary problems at his job and described his job performance as average.  He reported that he had been feeling down, especially now that he was retired; he denied suicidal ideation.  He reported having night sweats and feeling anxious at night; he did not remember his dreams but he would feel anxious.  He reported difficulty falling asleep and staying asleep, usually getting about 4 to 5 hours of sleep per night.  He reported getting easily aggravated and angry.  He reported that he avoided thinking about his service trauma and also avoided activities such as flying, being in enclosed spaces, and being around people.  He reported hearing things when he is by himself, which had been happening for about 3 to 4 year; the examiner noted Dr. Jabbour's report that the Veteran does not experience psychotic symptoms.  The VA examiner noted that Dr. Jabbour had consistently given the Veteran a GAF score of 45, although the examiner found this score inconsistent with Dr. Jabbour's description of minimal work impairment and moderate social impairment.  The examiner noted that treatment records from 2013 to 2015 document that the Veteran was able to work full time but felt irritable at work; the examiner further noted the Veteran's reports on treatment of not going out much and not having many interactions with friends.

On mental status examination, the Veteran was open and cooperative and appeared to be a fair informant due to multiple inconsistencies identified in his self-report at the current exam and throughout the treatment records.  He was dressed appropriately and his speech was within normal limits.  He was alert and oriented to all spheres.  His affect was blunted.  His attention and concentration appeared adequate.  His immediate recall abilities were intact and his recent and remote memory abilities appeared intact.  His thought processes were logical and organized.  There was no evidence of delusions and he did not exhibit auditory or visual hallucinations.  He described his mood as being fine but irritable, and his most significant problem at the time was not knowing what he wanted to do for work since being medically retired from the National Guard.  

The diagnosis on examination was an unspecified adjustment disorder.  The examiner opined that the Veteran did not meet the full criteria for PTSD.  The Veteran was noted to have inconsistently reported symptoms on examination and throughout the medical records.  The examiner noted that the Veteran had historically denied PTSD and depression symptoms at VA appointments, and the symptoms he had most consistently reported included loss of interest, withdrawal from other people, and anxiety.  The examiner noted that the Veteran reported sleep disturbance and irritability which had not been "negatived" in other records.  He reported that symptoms are currently caused by stressors including distance in his relationship from his daughter and retiring from the military with uncertainty about future work plans.  The examiner opined that, therefore, the Veteran meets the DSM-5 criteria for unspecified adjustment disorder, which reflects a progression of his symptoms since the previous VA examination.  The Veteran reported intermittent heavy drinking but he denied any social or occupational impairment caused by drinking, and he denied any distress caused by or related to drinking.  He described drinking alcohol to cope with other symptoms and stated that other people had told him that his irritability is improved with alcohol use.  The examiner opined, therefore, that there did not appear to be sufficient evidence of the Veteran meeting the full DSM-5 criteria for an alcohol related disorder.  The Veteran was asked to discuss how his symptoms affect his social and occupational functioning; he stated that he does not get to see his daughter but this was a cause of symptoms rather than a consequence.  He reported having a distant relationship with his wife and no close friends.  He reported that he avoids socializing; he had associates at work but as he no longer works, he does not see them anymore.  He reported no disciplinary problems at his last job and described his work performance as "average".  He was medically retired from the National Guard and retired from his civilian job as well and did not know what he would next do for work.  The examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran's reports of minimal to mild occupational impairment and moderate social impairment, although his reports of symptoms had been inconsistent within the examination and throughout the treatment records; however, based on a range of minimal to moderate severity of symptoms, the examiner assigned a GAF score of 60.

The preponderance of the evidence is against a rating in excess of 30 percent.  The Board finds highly probative and persuasive the opinion of the September 2015 VA examiner which found that symptoms of the Veteran's adjustment disorder had not produced occupational and social impairment with reduced reliability and productivity or more severe symptoms, so as to meet the criteria for the next higher, 50 percent, rating, or an even higher rating.  He does not display, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Consequently, a schedular rating in excess of 30 percent is not warranted.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 30 percent.  As noted above, the DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  While Dr. Jabbour has consistently given the Veteran a GAF score of 45, the Board finds most probative and persuasive the 2015 examiner's opinion that the Veteran's service-connected psychiatric disability is not as (and over the course of the appeal has never been as) severe are Dr. Jabbour's GAF scores suggest.  The examiner provided an adequate rationale that the lower GAF scores were inconsistent with Dr. Jabbour's description of minimal work impairment and moderate social impairment.  As noted by the examiner, private treatment records from 2013 to 2015 document that the Veteran felt irritable at work but was able to work full time until his medical retirement from the National Guard due to his orthopedic disabilities.

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of adjustment disorder.  However, the Board finds the conclusions of the 2015 examiner are more probative as the Veteran was noted to have inconsistently reported symptoms on examination and throughout the medical records.  The examiner noted that the Veteran had historically denied PTSD and depression symptoms at VA appointments, and the symptoms he had most consistently reported included loss of interest, withdrawal from other people, and anxiety.  The examiner noted that the Veteran reported sleep disturbance and irritability which had not been "negatived" in other records.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected psychiatric disability fall within the criteria for the 30 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected adjustment disorder is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was working throughout much of the appeal as a mechanic for the National Guard.  The evidence does not show, nor does he suggest, that he is unable to work due solely to his service-connected psychiatric disorder; he medically retired from the National Guard due to his knee problems.

Left knee disability

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The AOJ has rated the Veteran's service-connected left knee disability under Code 5260.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's left knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  For example, the VA examinations specifically noted that the Veteran does not have any meniscal conditions.

On June 2011 VA examination, the Veteran reported knee pain due to prolonged standing; the pain was dull in nature and associated with swelling.  He used Motrin for pain relief.  He reported that he could run every other day but not every day.  There was no history of hospitalization or surgery, trauma to the joint, or neoplasm.  Symptoms included pain, stiffness, and tenderness; they did not include deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran reported moderate weekly flare-ups lasting for 1 to 2 days, precipitated by long standing and excessive bending; he reported that the knee symptoms limited his activity in changing brakes, especially when the knee was stiff.  There were no constitutional symptoms of, or incapacitating episodes of, arthritis.  He was able to stand for 3 to 8 hours with only short rest periods; there was no limitation to walking.  He did not use assistive devices or aids. 

On physical examination, the Veteran's gait was normal and there was no other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  Crepitus was noted to the left knee; there were no bumps consistent with Osgood-Schlatter's disease, and there was no mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  Flexion was from 0 to 130 degrees and extension was normal (to 0 degrees), with no objective evidence of pain with active motion of the left knee.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  The diagnosis was cortical irregularity of the distal left femoral metadiaphysis, likely due to osteochondroma, as shown by X-ray results.  

Based on this evidence, the March 2012 rating decision granted service connection for a left knee disability, rated 10 percent.

A July 2014 VA medical note stated that the Veteran should be excused from his running portion of the PT test that fall and he should instead be assigned the 2.5 mile walk; it was noted that he was a patient for arthritis in his knees.

The claims file includes a May 2015 memorandum from the North Carolina National Guard indicating the Veteran's medical disqualification for retention due to bilateral arthritis of the knees.

On October 2015 VA joints examination, the diagnoses for the left knee were osteoarthritis and osteochondroma.  The examiner noted that the Veteran was seen in February 2014 for bilateral knee pain, and X-rays showed arthritis.  The Veteran reported that knee pain limited him from squatting, using stairs, jumping, running, and standing for more than 30 minutes.  He did not report any flare-ups of the knee.  On physical examination, flexion of the knee was from 0 to 140 degrees, and extension was from 140 to 0 degrees.  No pain was noted on examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  The examiner noted that pain significantly limited functional ability with repeated use of the left knee over a period of time, with moderate pain in extension and flexion; the limitation could not be described in terms of range of motion.  Muscle strength testing was normal.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint instability was not shown on joint stability testing (anterior instability, posterior instability, medial instability, or lateral instability).  There was no history of recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There was no history of a meniscus condition.  The Veteran reported regular use of bilateral knee braces for pain.  February 2014 X-rays were noted to show stable moderate medial compartment narrowing and mild tricompartmental spurring.  

The examiner noted that the Veteran has left knee osteochondroma (which is service-connected) and bilateral knee arthritis, but the conditions are not related; the examiner opined that the Veteran's knee limitations are due to his bilateral knee arthritis, and not the unilateral osteochondroma.  Here, the 2015 examiner clearly separated the effects of the arthritis from the service connected osteochondroma.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is possible to distinguish symptoms attributable to service and non-service disabilities, the non-service connected symptoms are not considered for ratings purposes).  Accordingly, the Board will address the symptoms attributable to the Veteran's service-connected osteochondroma only, in the light most favorable to the Veteran.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

While the Veteran has reported chronic knee pain and stiffness, at no time during the appeal was flexion limited to 30 degrees, to warrant a 20 percent rating for the left knee under Code 5260.  Likewise, at no time during the appeal period was there definitive evidence of limitation of extension to 15 degrees, so as to warrant a 20 percent rating for the left knee under Code 5261.  This is so even with factors of pain and use (repetitive motion) considered.  

The Veteran has reported pain and stiffness in the left knee, worse with increased activity.  However, the current 10 percent rating takes into consideration the Veteran's limitations.  Further, all objective stability testing of the left knee has been normal.  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes is not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's left knee manifestations were so disabling as to result in a higher rating.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher ratings for the left knee under Diagnostic Code 5260 or 5261.

The Board has also considered the possibility of a separate rating for subluxation/instability.  Such separate ratings may be awarded where there is both X-ray evidence of arthritis, or other knee disability manifested by limitation of motion, and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board has considered whether a separate rating for instability due to the Veteran's service-connected left knee disability is warranted.  The preponderance of the evidence is against such separate rating, however.  On every examination, muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left knee disability exceeded what is encompassed by the 10 percent rating assigned, and therefore "staged" increased ratings are not warranted for the left knee disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected left knee disability fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected left knee disability is not raised by the record.  While the Veteran was medically retired from the National Guard in 2015, it was due to bilateral arthritis of the knees, not the service-connected left knee osteochondroma.  The 2015 VA examiner noted the bilateral knee arthritis was unrelated to the service-connected left knee osteochondroma.

DDD of L5-S1

The AOJ has rated the Veteran's service-connected low back disability under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243), and because that code provides for rating under alternate criteria (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) in addition to those available under Code 5242 and thus is potentially more favorable, the Board finds Code 5243 more appropriate for rating the Veteran's low back disability.

The General Formula applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is rated based on incapacitating episodes, and provides for the following ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a noncompensable rating is warranted when the following criteria are not met.  A 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for purposes of rating based on incapacitating episodes under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On June 2011 VA examination, the Veteran reported lower back pain that was constant and dull in nature and limited his full range of motion.  He reported lower back pain on both sides of the spine; he reported flare-ups when doing a brake job and he had to constantly bend over for a long period of time.  The flare-ups occurred every 2 to 3 weeks and lasted for 1 to 2 days and were of moderate severity.  The pain was localized in the lower back area and did not radiate; it was exacerbated by prolonged standing.  There were no motor or sensory deficits.  Motrin was used for pain relief.  

On physical examination of the thoracolumbar spine, there were no abnormalities of the spinal muscles such as guarding, spasm, atrophy, weakness, or tenderness.  There was no spinal ankylosis.  Straight leg raising tests were negative.  There were no fractures of the vertebral bodies.  Posture and gait were normal.  There were no abnormal spinal curvatures.  Flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, left and right lateral flexion were each from 0 to 30 degrees, and left and right lateral rotation were each from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  The diagnosis was mild degenerative disc disease of L5-S1.

Based on this evidence, the March 2012 rating decision granted service connection for DDD of the L5-S1, rated 0 percent.

On October 9, 2015 VA examination, the diagnoses included DDD of L5-S1 and lumbar spine degenerative joint disease.  The Veteran reported constant low back pain that was sharp and non-radiating.  He reported that the low back pain limited his ability to bend over or sit in a small car, his lifting was limited to about 20 to 30 pounds, and his standing and sitting were limited to about 45 minutes.  He did not report any flare-ups of the back disability.  On physical examination, forward flexion was from 0 to 80 degrees, extension was from 0 to 30 degrees, right and left lateral flexion were each from 0 to 30 degrees, and right and left lateral rotation were each from 0 to 30 degrees.  The Veteran reported that pain limited his range of motion and caused functional loss; pain was exhibited in forward flexion.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  There was no additional loss of function or range of motion after repetitive use testing; the Veteran reported moderate pain in all planes of motion with repetitive use.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, reflex and sensory exams were normal.  Straight leg raising was negative bilaterally.  There were no signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a back condition.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use any assistive devices as a normal mode of locomotion.  April 2011 X-rays of the lumbar spine were noted to show mild disc space height loss with endplate spurring at L5/S1 and minimal facet arthropathy at L5/S1, left greater than right.  The examiner opined that the lumbar spine degenerative joint disease is a progression of the service-connected DDD.

Based on this evidence, an October 2015 rating decision granted a 10 percent rating for the Veteran's DDD of L5-S1, effective October 9, 2015 (the date of the VA examination showing increased severity).

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that prior to October 9, 2015, symptoms of the Veteran's low back disability caused forward flexion limited to 85 degrees or less, or a combined range of motion of the thoracolumbar spine limited to 235 degrees or less.  There was no evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, and there was no vertebral body fracture with loss of 50 percent or more of the height (the criteria for a 10 percent rating).  On June 2011 VA examination, there were no abnormalities of the spinal muscles such as guarding, spasm, atrophy, weakness, or tenderness; there were no fractures of the vertebral bodies; and flexion was from 0 to 90 degrees.  There was no objective evidence of pain on active range of motion, there was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  

From October 9, 2015, the medical evidence does not show that symptoms of the low back disability include forward flexion limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (the criteria for a 20 percent rating).  On October 2015 VA examination, forward flexion was from 0 to 80 degrees; there was no guarding or muscle spasm of the thoracolumbar spine; and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 0 percent and 10 percent ratings assigned, and never meet (or approximate) the criteria for the next higher ratings under the General Formula, an increased rating under the General Formula criteria is clearly not warranted.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  However, as there is no report of incapacitating episodes due to intervertebral disc syndrome during the appeal period, such rating is not applicable to the Veteran's claim.  

Neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula).  The medical evidence reflects neurologic evaluations that have been consistently normal, with no evidence of radiculopathy; neurological manifestations were not noted or alleged.  Therefore, a separate rating for neurological manifestations is not warranted.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected low back disability fall squarely within the criteria for the 0 percent and 10 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected low back disability is not raised by the record.  

Folliculitis

Skin conditions are rated under Diagnostic Code 7806 (dermatitis or eczema): a 0 percent rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

On July 2010 treatment, the Veteran complained of a skin rash on the back of his head and that his lips had been dry and dark for months.  The skin rash had been occurring in a persistent pattern for months and was characterized as crusty, pustular, and grouped in crops.  There had been no progression and there was associated itching.  The assessments included cheilitis, acne keloidalis nuchae, and pseudofolliculitis barbae.  Treatment consisted of topical ointments.

On June 2011 VA examination, the Veteran reported having small bumps at the back of the scalp that filled with clear liquid and were extremely itchy and would worsen following shaving.  He was recently treated for the lower occiput with two follicular based erythematous papules, and no scars or keloids present; the diagnosis was occipital scalp folliculitis at risk for development of acne cheloidalis nuchae.  At examination, he had mild very small asymptomatic follicles at the back of the scalp with no discharge.  On physical examination, two painless and very small 0.5 x 0.5 centimeter raised erythematous areas were seen at the back of the scalp, with no discharge.  The diagnosis was mild folliculitis.  The Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin diseases.  Over the previous 12 months, treatment consisted of topical corticosteroids and other topical medications for a total duration of 6 weeks or more, but not constant.  The approximate total body area affected was less than 5 percent, and the approximate exposed area affected was less than 5 percent.

Based on this evidence, the April 2012 rating decision granted service connection for folliculitis, rated 0 percent.

On October 2015 VA examination, the diagnosis was folliculitis.  The Veteran reported that he experiences symptoms on the back of his neck, usually after getting a haircut; he reported that it tended to be worse in the summer and lasted about a week.  There was no scarring or disfigurement of the head, face or neck due to any skin conditions.  There were no benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medications in the previous 12 months for any skin conditions.  About 15 small dispersed pustules were observed on the back of the neck due to folliculitis.  The approximate total body area affected was less than 5 percent, and the approximate exposed area affected was less than 5 percent.  The examiner noted the Veteran's use of prescribed local topical medications in 2011 and 2013.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above, with the use of topical treatment.

The VA treatment records and examination reports are found to provide highly probative evidence against the claim on appeal.  The Board is unable to view any of the VA examination findings as showing that the Veteran's folliculitis more nearly approximates the criteria for a compensable rating at any time.  There is no evidence of record indicating that at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, are affected.  There is also no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for any duration during any 12 month period.  Accordingly, the schedular criteria for the next higher, 10 percent, rating are not met (or approximated, see 38 C.F.R. § 4.7), and a schedular rating in excess of the 0 percent currently assigned is not warranted.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected folliculitis fall squarely within the criteria for the 0 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected folliculitis is not raised by the record.  



ORDER

A rating in excess of 30 percent for adjustment disorder is denied.

A rating in excess of 10 percent for left knee osteochondroma is denied.

Ratings for DDD of L5-S1 in excess of 0 percent prior to October 9, 2015 and/or in excess of 10 percent from October 9, 2015 to the present, are denied.

A compensable rating for folliculitis is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


